Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on November 1st, 2022.  Claims 1 to 2, 4 to 10, 12 to 20, and 22 are pending and examined below.  Claims 3, 11, and 21 are canceled.

Response to Arguments
Applicant’s arguments with respect to the prior art rejection of claims 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The reference Abe teaches the amended features and Shulman in view of Abe teaches the entirety of the amended claim.  The rejections under §103 stand.
Applicant's arguments in regards the §101 rejection of claim have been fully considered but they are not persuasive.  Claims 1 and 17 do not recite any control aspects and merely passively displays information of some kind.  As discussed previously, the Applicant is free to amend to include subject matter from claims 7, 8, 19, or 20, which have not received §101 rejections.  The §101 rejections stand.
Applicant’s arguments, with respect to the rejection(s) of claim(s) 7 and 19 to 20 under §103 using Lee (US 20190163040 A1) as an additional reference have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Iketa.  Iketa directly teaches the toggling aspects.  Other references also teach these aspects and the Examiner lists those at the end of this Office Action.  The rejections under §103 stand.
Applicant's arguments with respect to the prior art rejection of claim 10 have been fully considered but they are not persuasive.  The amendments still amount to duplication of parts and are therefore rejected under the obviousness rationales as discussed in MPEP 2144.  The amended features are merely duplications or iterations upon existing features and elements.  The rejection under §103 stands.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 2, 4 to 6, 9 to 10, 12 to 18, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the mental process of observing the surroundings for differences. This judicial exception is not integrated into a practical application because the claims amount to merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no significant additional elements.
	The examiner offers the following analysis of the independent claims based on subject matter eligibility test of MPEP 2106 to support this analysis.
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Yes, claim 1 is to a system (machine) and claim 17 is to a method (process).
Step 2A: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Step 2A, prong one: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claims recite an abstract idea, specifically the abstract idea of observing the surroundings for differences.  This is a mental process involving observation (“first” and “second visual [representations]…” and “operating parameter” and other values).
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  The practical application can be security, maintenance, or navigation in general.  The additional elements are “processors”, “memory”, and “display device”.  These additional elements are merely generic computer parts and are therefore well-understood, conventional, and routine activity as discussed in MPEP 2106.05(d).  Moreover, the mere displaying of results is a form of insignificant extra-solution activity (“data output”) as discussed in MPEP 2106.05(g).  The claims amount to merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).  Therefore the additional elements do not integrate the judicial exception into a practical application.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, because there are no additional significant elements.

This analysis does not change for most of the dependent claims if they were written in independent form:
Claims 5 to 6, 13, and 16 merely change aspects of the mental process.  Therefore the analysis does not change.
Claims 2, 4, 9 to 10, 12, 14, 18, and 21 to 22 merely change aspects of the display, and therefore only introduce further aspects that amount to mere data output, a form of insignificant extra-solution activity.  The analysis does not change.
Claim 15 introduces the additional element of a generic vehicle.  This claim amounts to generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).  Therefore, the additional element does not integrate the judicial exception into the practical application and the analysis does not change.
The Examiner notes that claims 7 to 8 and 19 to 20 introduce the additional element of a cursor or toggle switch (of some kind), which involves direct user control.  This element is not a form of insignificant extra-solution activity, nor is it an abstract idea, nor does it merely involve some sort of generic form of data output.  If written in independent form, the cursor or toggling aspect amounts to a significant additional element.  If claims 7 to 8 and 19 to 20 were re-written in independent form, they would not be rejected under 35 U.S.C. 101 for that reason.
In conclusion, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 to 2, 5 to 6, 9, 15, and 17 to 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shulman (US 20070061076 A1), hereinafter known as Shulman, in view of Abe et al. (US 6298290 B1), hereinafter known as Abe.
Regarding claim 1, Shulman teaches a travel route observation and comparison system for a vehicle, the system comprising:
one or more processors; and a memory communicably coupled to the one or more processors and storing a display control module including instructions that when executed by the one or more processors cause the one or more processors to control at least one display device to simultaneously display: (Shulman, figure 1, element 11; and Shulman, ¶[0021], "Specifically, system 10 includes a computer 11 which is fed information from elements 12 and 13. Element 12 is an image source generator such as a visual or thermal camera which is employed in conjunction with GPS device 13 to "meta tag" frames generated from camera 12 and applied to computer 11 for storage.  The image developed through this established reference would appear in the bottom portion of split screen 14 in image area 16 as discussed further in reference to FIG. 2.")
at least a first visual representation of at least a portion of a first travel route currently being traveled by the vehicle, and a second visual representation of the at least a portion of the first travel route during a previous traveling of the first travel route, (Shulman, ¶[0022], "The utility of the present invention can be appreciated in reference to FIG. 2. As noted, the split display screen 14 displays roadway 17 and its surrounding topography. The image displayed in lower half 16 of display 14 is an image taken of a roadway at an earlier date and time. Roadway 17 and its surrounding topography displayed in upper screen portion 15 shows a similar portion of the roadway, each view expanded horizontally to enhance visual recognition of horizontally presented objects such as objects 19 sitting on the outside of shoulder 18. Images generated are ideally taken with a telephoto lens in order to provide adequate time for a vehicle operator to take action in the event that the operator wishing to investigate the nature of new objects 19 in the event they represent potential hazards applied to the roadway by such as fallen trees or earthquake created obstacles.")
Shulman does not explicitly teach the following but Abe teaches wherein the display of the second visual representation includes a value of at least one operating parameter of a vehicle which previously traveled the first travel route, the value having occurred at the a geographical location of the vehicle at a point in time when image data displayed in the second visual representation was acquired, the at least one vehicle operating parameter including at least one of vehicle speed, engine RPM, throttle position, transmission gear currently engaged, transmission gear currently selected, engine coolant temperature, brake status, and brake application level. (Abe, column 4, lines 48 to 56, "FIG. 4 shows an example of a reproduced image taken from the video output terminal 15."; Abe, figure 4, which depicts a video frame, with several vehicle operating parameters outside of the frame, including a timestamp, the vehicle speed, and the brake pressure/application level; Abe, column 3, lines 42 to 56, "FIGS. 10(a) to 10(e) are views showing an example of the reproduced image of the operation memory in the memory device for the vehicle information data shown in FIG. 8, wherein FIG. 10(a) shows a display example for displaying the front side view and the sensor data provided from a sensor section in the case where the CCD camera is located at the position 105; FIG. 10(b) shows a display example for displaying the face of a driver and the sensor data provided from a sensor section in the case where the CCD camera is located at the position 110; FIG. 10(c) shows a display example at which 3 seconds have lapsed since the display image in the above (a); FIG. 10(d) shows a display example after 3 seconds have lapsed from the display image in FIG. 10(c); and FIG. 10(e) shows a display example after 3 seconds have lapsed from the display image in FIG. 10(d)."; and Abe, figures 10(a) to 10(e), which depict video frames, with several vehicle operating parameters inside of the frames, including timestamps, the vehicle speed, and the brake pressure/application level.)
It would have been obvious to combine the system of Shulman with the multiple parameters of Abe, because these parameters provide additional context in parallel for the driver, improving the ease-of-use of the overall system by provided more information at once.
Claims 15 and 17 are different embodiments of claim 1 and are substantially similar to claim 1.  Therefore, these claims are rejected by substantially the same arguments as claim 1.
Regarding claim 2, Shulman in view of Abe discloses a travel route observation and comparison system wherein the display control module includes instructions that when executed by the one or more processors cause the one or more processors to control the at least one display device to display the at least the first visual representation and the second visual representation on a single display device, in a split screen arrangement (Shulman, ¶[0022], “The utility of the present invention can be appreciated in reference to FIG. 2. As noted, the split display screen 14 displays roadway 17 and its surrounding topography. The image displayed in lower half 16 of display 14 is an image taken of a roadway at an earlier date and time. Roadway 17 and its surrounding topography displayed in upper screen portion 15 shows a similar portion of the roadway, each view expanded horizontally to enhance visual recognition of horizontally presented objects such as objects 19 sitting on the outside of shoulder 18. Images generated are ideally taken with a telephoto lens in order to provide adequate time for a vehicle operator to take action in the event that the operator wishing to investigate the nature of new objects 19 in the event they represent potential hazards applied to the roadway by such as fallen trees or earthquake created obstacles.”).
Regarding claim 5, Shulman in view of Abe discloses the travel route observation and comparison system wherein the memory stores a correlation module including instructions that when executed by the one or more processors cause the one or more processors to correlate image data acquired by a camera of the vehicle during traveling of the first travel route, with a geographical location of the vehicle along the first travel route at a point in time when the image data was acquired (Shulman, ¶[0012], “The present invention involves a method of detecting a changed condition within a geographic space from a moving vehicle. The method comprises capturing and memorializing images of the geographic space in conjunction with GPS/geographic coordinates associated with said geographical space. The geographical space is traversed from said moving vehicle while accessing GPS or other geographic coordinates. The memorialized images are accessed and played back by coordinating geographic coordinate data on said memorialized images with the traversing of said geographic space such that said memorialized images being viewed are of the same geographical space being traversed, (i.e. the position of the camera now and in the past are within the same geographic coordinates and headings +/- some tolerance). Both memorialized images and the images of the traversed geographic space are presented to an observer enabling the observer to make a direct comparison of the memorialized images and images of the geographic space being traversed to the observer. Ideally, the memorialized images are created by employing a video camera which can also be used to present the geographic space being traversed. Alternatively, other image capturing devices can be employed such as infrared cameras, sonar, or sensor data such as magnetic or sound data that can be graphically represented on a screen. To present the most direct comparison, the camera presenting the traversed images from the moving vehicle should be placed in approximately the same location and heading as that of the camera employed to capture the memorialized images with a similar field of view. Fields of view can be better matched optically or by electronic scaling. Image stabilization techniques can also be used to improve the relative registration between images. Both images can be presented upon a screen, such as a split screen in which the traversed images are presented above and the memorialized images are presented below. Alternative displays such as sequential presentations, alternating, super-imposition or keying and matting techniques can also be used. By GPS coordination, the images of the same geography are presented to an observer simultaneously enabling the observer to quickly and intuitively recognize any changed conditions in the roadway. Further, although the memorialized images and traversed images can be taken and captured during the daytime to provide a meaningful comparison with daylight views, the present invention can also be employed to enhance night driving by comparing memorialized images taken during the day when visibility is relatively good and playing back those images on a suitable split screen with real time images taken at night or during inclement weather. The display of the recorded daylight single view selected by current GPS position presents valuable information that may not be visible in the current situation. The simultaneous display of the current and previous condition would not be required. Sometimes in inclement weather or GPS obstruction, the current GPS could be lost. By comparison of current imagery to the database imagery, a current GPS position could be selected by the closest image match to a specific frame in the database.”).
Regarding claim 6, Shulman in view of Abe discloses a travel route observation and comparison system wherein
the first visual representation comprises streaming video of the at least a portion of the first travel route generated from vehicle camera data acquired during a current traveling of the first travel route by the vehicle (Shulman, ¶[0012], “Ideally, the memorialized images are created by employing a video camera which can also be used to present the geographic space being traversed. Alternatively, other image capturing devices can be employed such as infrared cameras, sonar, or sensor data such as magnetic or sound data that can be graphically represented on a screen.”; and Shulman, ¶[0021], “When traveling over the same route upon which the image projected in field 16 is played back, camera 12 again generates an image and the image thus created is coordinated with GPS device 13 and "meta tagged" with GPS device 13 and is again introduced to computer 11 which generates a real time image in upper frame 15 of display 14. Because the stored image and current image are both "meta tagged" with GPS coordinates, playback of a specific scene in conjunction with a current route being undertaken are coordinated for directed comparison.”), and
the second visual representation comprises a recorded streaming video of the at least a portion of the first travel route generated from camera data acquired by a vehicle during a previous traveling of the first travel route (Shulman, ¶[0012], “Ideally, the memorialized images are created by employing a video camera which can also be used to present the geographic space being traversed. Alternatively, other image capturing devices can be employed such as infrared cameras, sonar, or sensor data such as magnetic or sound data that can be graphically represented on a screen.”; and Shulman, ¶[0022], “The utility of the present invention can be appreciated in reference to FIG. 2. As noted, the split display screen 14 displays roadway 17 and its surrounding topography. The image displayed in lower half 16 of display 14 is an image taken of a roadway at an earlier date and time.”).
Regarding claim 9, Shulman in view of Abe discloses a travel route observation and comparison system wherein the display control module includes instructions that when executed by the one or more processors cause the one or more processors to control the at least one display device so as to coordinate display of the second visual representation with a current geographical location of the vehicle so that the second visual representation represents the at least a portion of the first travel route at the current geographical location of the vehicle (Shulman, ¶[0022], “The utility of the present invention can be appreciated in reference to FIG. 2. As noted, the split display screen 14 displays roadway 17 and its surrounding topography. The image displayed in lower half 16 of display 14 is an image taken of a roadway at an earlier date and time. Roadway 17 and its surrounding topography displayed in upper screen portion 15 shows a similar portion of the roadway, each view expanded horizontally to enhance visual recognition of horizontally presented objects such as objects 19 sitting on the outside of shoulder 18. Images generated are ideally taken with a telephoto lens in order to provide adequate time for a vehicle operator to take action in the event that the operator wishing to investigate the nature of new objects 19 in the event they represent potential hazards applied to the roadway by such as fallen trees or earthquake created obstacles.”).
Claim 18 is a different embodiment of claim 9 and are substantially similar to claim 9.  Therefore, these claims are rejected by substantially the same arguments as claim 9.
Regarding claim 10, Shulman in view of Abe does not explicitly teach the following the travel route observation and comparison system of claim 8, wherein the display control module further includes instructions that when executed by the one or more processors cause the one or more processors to enable a user to control the at least one display device to, simultaneously with displaying the first visual representation and the second visual representation, display a third visual representation representing the at least a portion of the first travel route and generated from data acquired during the previous traveling of the first travel route, wherein the second visual representation provides a view from a first perspective generated from image data that was acquired by a vehicle first camera, and the third visual representation provides a view from a second perspective different from the first perspective and generated from image data that was acquired by a vehicle second camera mounted on the same vehicle as the vehicle first camera.
It would have been obvious to a person having ordinary skill in the art to extend the system of Shulman in view of Abe with the multiple visual representations of claim 10, because the addition of a third visual representation using previous information amounts to mere duplication of parts.  Similar arguments can be made for the other aspects of the claim, since all limitations of the amended claim 10 amount to merely duplicating existing components (including both the "visual representations" and "cameras").  As a result, it would have been obvious to a person having ordinary skill in the art.  See MPEP 2144.04 for more details.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shulman in view of Abe as applied to claim 1 above, and further in view of Englander (US 20080122597 A1), hereinafter known as Englander.
Regarding claim 4, Shulman in view of Abe does not teach and Englander teaches a travel route observation and comparison system wherein the display control module includes instructions that when executed by the one or more processors cause the one or more processors to control the at least one display device to display the at least the first visual representation, and to control another display device different from the at least one display device to display the second visual representation (Englander, ¶[0010], “In such a system, the several monitors may also include a second monitor operable to provide driver selection between displaying only the second field of view and only the fourth field of view; and a third monitor operable to provide driver selection between displaying only the third field of view and only the fifth field of view. For example, the second monitor may be positioned to the right hand side with respect to the driver's area of the first monitor, and the third monitor may be positioned to the left hand side with respect to the driver's area of the first monitor.”).
It would have been obvious to a person having ordinary skill in the art to combine the travel route observation and comparison system of Shulman in view of Abe with the second display device of Englander, because a second display device would increase the amount of screen space and therefore make the text or images easier to read and view for the user.

Claim(s) 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shulman in view of Abe as applied to claims 6 or 17 above, and further in view of Ikede et al. (US 20100289634 A1), hereinafter known as Ikede.
Regarding claim 7, Shulman in view of Abe does not teach the following limitations but Ikede teaches the travel route observation and comparison system of claim 6 wherein the display control module includes instructions that when executed by the one or more processors cause the one or more processors to enable a user to toggle the first visual representation between streaming video of the at least a portion of the first travel route at a current geographical location of the vehicle during traveling of the first travel route, and a digital graphical representation of the first travel route including a cursor superimposed on the digital graphical representation of the first travel route, and wherein the display control module includes instructions that when executed by the one or more processors cause the one or more processors to constantly control movement of the cursor along the digital graphical representation of the first travel route so that a position of the first visual representation cursor along the digital graphical representation of the first travel route indicates a current geographical location of the vehicle on the first travel route. (Ikede, ¶[0076] to ¶[0078], "Next, an example in which the steering 51 is steered for parallel parking, direction change will be described. FIGS. 13 to 17 are diagrams illustrating the display displayed on the display device 41 when the steering 51 is steered. FIG. 13 illustrated a state in which the vehicle travels at a predetermined speed (about 40 km in the example of FIG. 13) as shown in the speedometer 55. Further, since the shift position of the shift lever 52 is set to the "D range", it can be determined that the vehicle is traveling forward at the predetermined speed. In addition, FIG. 13 illustrates an example in which a map image displayed on the display device 41 at that time.  Moreover, the steering 51 is steered at a predetermined steering angle.  [¶] FIG. 14 illustrates a state in which a driver stops the vehicle as illustrated in FIG. 14 and changes the shift lever to the "R range (reverse position)" in order to set the target parking position from the state illustrated in FIG. 13. If the shift lever is changed to the "R range (reverse position)", the display image of the display device 41 is changed to the peripheral image of the rear of the vehicle as illustrated in FIG. 14.  [¶] The backward expected line 71 and the vehicle-backward line 75 are superimposed and drawn on the peripheral image of the display device 41 illustrated in FIG. 14. Even in the present embodiment, the backward expected line 71 and the vehicle-backward line 75 are three-dimensionally displayed. Further, in such a state, since the steering 51 maintains a steering angle which is equal to that in the state of FIG. 13 and the vehicle speed is equal to or less than the setting value (e.g., 10 km/hour) set in advance, transparency of the backward expected line 71 and the vehicle-backward line 75 is not changed. That is, a portion of the peripheral image, at which the backward expected line 71 and the vehicle-backward line 75 are superimposed, cannot be visible."; and Ikede, figures 13 to 14, which depict the display image toggling from a map with the current location as a triangle to a backup camera when parallel parking once the car in put into reverse using the shift lever)
The Examiner notes that Ikede technically teaches the operations in reverse of claim 7.  However, since there are only two states, and it directly claims to "toggle" between them, the order does not particularly matter, since moving out of reverse should return the map under the broadest reasonable interpretation of the document.  The operation is reversible, in other words, and therefore reads directly on the claim.
It would have been obvious to a person having ordinary skill in the art to combine the travel route observation and comparison system of Shulman in view of Abe with the toggle-able display of Ikede, because this selection method minimizes the need for additional screens and hardware by making full use of a single screen for multiple applications.
Claim 19 is a different embodiment of claim 7 and is substantially similar to claim 7.  Therefore, claim 19 is rejected via the same arguments as used for claim 7.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shulman in view of Abe as applied to claim 6 above, and further in view of Kim (KR 101256211 B1), hereinafter known as Kim.
Regarding claim 8, Shulman in view of Abe does not teach but Kim does teach a travel route observation and comparison system wherein, the display control module includes instructions that when executed by the one or more processors cause the one or more processors to enable a user to control operation of the at least one display to simultaneously display, in the second visual representation, recorded streaming video of the at least a portion of the first travel route, and a digital graphical representation of the first travel route including a cursor superimposed on the digital graphical representation of the first travel route, the second visual representation cursor being operable to be moved by a user along the digital graphical representation of the first travel route, and wherein a location along the first travel route shown in the second visual representation recorded streaming video corresponds to a position on the digital graphical representation of the first travel route where the second visual representation cursor resides (Kim, figures 1 to 9, especially figure 4, which depicts a user adjusting the location of the map’s cursor to specify a different time/location; Kim, page 6 of translation, “In the first scene domain on the touch screen in which the position-based moving picture service providing method according to a preferred embodiment of the present invention includes the multiple video contentses and the step of storing multiple video contents each location informations, the step of the multiple video contentses based on the pre-set standard the queue (sorting), the step of choosing the first video contents from the video contentses of the above-mentioned arranged plurality, the step of obtaining the location information about the first location, and the first scene domain and the second screen domain, the first video contents is displayed and the step of displaying the map including the first location in the second screen domain is included and as to paper, the first location is highlighted in the phase.  As to the step of, the first video contents is photographed.  The step of displaying the map in which the position-based moving picture service providing method includes the step of receiving the touch event choosing the arranged second video contents after the first video contents from the user through the touch screen, the step of choosing the second video contents in response to the touch event from the video contentses of the above-mentioned arranged plurality, and the second position is further include might and the second position can be highlighted on the map. As to the second position, it displays the second video contents in the first scene domain and the second video contents is photographed in the second screen domain.  The touch event may include at least one among the flicking event or drag and drop event.”; and Kim, page 11 of translation, “Referring to Figure 4, the second screen domain through the touch screen from the user may display the map in which the terminal is the touch event moving the displayed map changed in case the reception in response to the touch event in the second screen domain according to the touch event. And the multiple video contentses associated with the map in which the terminal is changed is arranged and the third video contents (431) the third video contents (431) can be selected between arranged multiple video contentses and in connection with the changed map. And the third position (432) in which the terminal displays the third video contents in the first scene domain and the third video contents is photographed can be highlighted. The touch event of the women rare book can be the touch event which is various with the flicking event or drag and drop etc.”).
It would have been obvious to a person having ordinary skill in the art to combine the travel route observation and comparison system of Shulman in view of Abe with the location selection method of Kim, because this method displays all necessary information on the same screen, with allows for better control and interaction with the data via parallelism.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shulman in view of Abe as applied to claim 1 above, and further in view of Hayashida (US 6067502 A), hereinafter known as Hayashida.
Regarding claim 12, Shulman in view of Abe does not teach but Hayashida teaches a travel route observation and comparison system wherein the display control module includes instructions that when executed by the one or more processors cause the one or more processors to control the at least one display device to simultaneously display at least a first visual representation representing at least a portion of a first travel route currently being traveled by the vehicle, and a second visual representation representing at least a portion of a second travel route, wherein the second travel route is different from the first travel route (Hayashida, column 24, line 63 to column 25, line 9, “FIG. 22 shows a flow chart of the guide/display processing of the 4th embodiment of this invention. At this embodiment, in addition to the guide route which is identified first, another guide route is searched newly according to the request of the operator (the user). Then the newly found guide route and the earlier found guide route are shown respectively at two divided screens. Also another guide route again search when instructing to do further search, a newly identified guide route is shown in one of the screens and one of the other guide routes is shown in the other screen. Therefore the previous route, the new route or the plural of another route are compared respectively with the divided screen and the operator can select the guide route which agree with the request by contrasting.”).
It would have been obvious to a person having ordinary skill in the art to combine the travel route observation and comparison system of Shulman in view of Abe with the second route display method of Hayashida, because comparing different routes is a common task when travelling and presenting two routes at the same time allows the user to compare them directly and simply.

Claim(s) 13 to 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shulman in view of Abe and Hayashida as applied to claim 12 above, and further in view of Super Mario Wiki NPL, hereinafter known as Super Mario Wiki.
Regarding claim 13, Shulman in view of Abe and Hayashida teaches a travel route observation and comparison system wherein the first visual representation comprises streaming video of the at least a portion of the first travel route generated from data acquired by the vehicle during a current traveling of the first travel route by the vehicle (Shulman, ¶[0021], “Specifically, system 10 includes a computer 11 which is fed information from elements 12 and 13. Element 12 is an image source generator such as a visual or thermal camera which is employed in conjunction with GPS device 13 to "meta tag" frames generated from camera 12 and applied to computer 11 for storage. The image developed through this established reference would appear in the bottom portion of split screen 14 in image area 16 as discussed further in reference to FIG. 2.”; and Shulman, ¶[0022], “The utility of the present invention can be appreciated in reference to FIG. 2. As noted, the split display screen 14 displays roadway 17 and its surrounding topography. The image displayed in lower half 16 of display 14 is an image taken of a roadway at an earlier date and time. Roadway 17 and its surrounding topography displayed in upper screen portion 15 shows a similar portion of the roadway, each view expanded horizontally to enhance visual recognition of horizontally presented objects such as objects 19 sitting on the outside of shoulder 18. Images generated are ideally taken with a telephoto lens in order to provide adequate time for a vehicle operator to take action in the event that the operator wishing to investigate the nature of new objects 19 in the event they represent potential hazards applied to the roadway by such as fallen trees or earthquake created obstacles.”).
Shulman in view of Abe and Hayashida does not teach but Super Mario Wiki teaches a travel route observation and comparison system wherein
the second visual representation comprises recorded streaming video of the at least a portion of the second travel route (see attached screenshot, figure 1, which depicts a representation of a second vehicle recorded from a previous different route simultaneously with the current vehicle on the current route).

    PNG
    media_image1.png
    477
    804
    media_image1.png
    Greyscale

Figure 1: "Ghosting" from Mario Kart, from Super Mario Wiki
It would have been obvious to a person having ordinary skill in the art to the travel route observation and comparison system of Shulman in view of Abe and Hayashida with the recorded visual representation from Super Mario Wiki, because the comparison of two different routes visually allow for the easiest and most direct way to locate differences between the routes and decide on which route to take, which is a task that many travelers do every day.
Regarding claim 14, Shulman in view of Abe and Hayashida and further in view of Super Mario Wiki teaches a travel route observation and comparison system of claim 13 wherein the display control module further includes instructions that when executed by the one or more processors cause the one or more processors to control the at least one display device to display a digital graphical representation of the first travel route adjacent the streaming video of the at least a portion of the first travel route (Super Mario Wiki, figure 1 above, which depicts a graphical representation of the route to the right).
Shulman in view of Abe and Hayashida and further in view of Super Mario Wiki does not explicitly teach the duplicated aspect of a travel route observation and comparison system of claim 13 wherein the display control module further includes instructions that when executed by the one or more processors cause the one or more processors to control the at least one display device to display a digital graphical representation of the second travel route adjacent the recorded streaming video of the at least a portion of the second travel route.
However, the addition of a different graphical representation amounts to mere duplication of parts.  As a result, it would have been obvious to a person having ordinary skill in the art.  See MPEP 2144.04 for more details.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shulman in view of Abe as applied to claim 15 above, and further in view of Hahn (US 6188949 B1), hereinafter known as Hahn.
Regarding claim 16, Shulman in view of Abe does not teach but Hahn does teach a vehicle further including an autonomous driving module in operable communication with the travel route observation and comparison system and including instructions that when executed by the one or more processors cause the one or more processors to control a speed of the vehicle in accordance with a vehicle speed which correlates with image data acquired by a camera of a vehicle during a previous traveling of the first travel route, and also with a geographical location of the vehicle along the first travel route at a point in time when the image data was acquired (Hahn, column 5, line 35 to column 5, line 45, “On the other hand, the illustrated arrangement characteristically comprises devices for implementing a velocity memory functionality in order to be able to define desired and/or limit velocity values as a function of the momentary vehicle position for the range and velocity control device based on velocity data which were recorded during one or several preceding drives on the same driving route. These devices comprise a computer unit in the form of a (velocity) defining unit 9, storage devices 10 which can be connected to it, and a navigation device 11 of a conventional construction.”).
It would have been obvious to a person having ordinary skill in the art to combine the travel route observation and comparison system of Shulman in view of Abe with the control system of Hahn, because this control system allows for routes to be repeated precisely, which is an advantageous feature to observe differences in a given route.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shulman in view of Abe and Ikede as applied to claim 19 above, and further in view of Kim.
Claim 20 is a different embodiment of claim 8 and as a consequence is rejected by the same arguments as for claim 8.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shulman in view of Abe as applied to claim 12 above, and further in view of Wade (US 20180127006 A1), hereinafter known as Wade.
Regarding claim 22, Shulman in view of Abe does not explicitly teach the following limitations but Wade teaches the following: the travel route observation and comparison system of claim 1, wherein the second visual representation comprises one or more still photographs of at least a portion of the route taken from a vehicle camera during a previous traveling of the route. (Wade, ¶[0041], "FIG. 5 is an illustrated representation of the Situational Awareness Dashboard User Interface. In accordance with the preferred embodiment of the present invention, a Situational Awareness Dashboard software application uses information from the database to provide the train crew tools and information to improve situational awareness and decision making. In conditions of limited visibility, crew members can view side-by-side image streams to compare real-time trip imagery with recorded imagery of the previous trip to gain a sense of the lay of the land. When asset anomalies are detected by the system, procedural and policy information can be presented to the crew to assist them. The Situational Awareness Dashboard could monitor adherence to signals and signs or advise when quiet zones hours are in effect so that the horn isn't sounded, etc."; and Wade, figure 5,  which depicts several photographs taken from a previous trip along the route)
It would have been obvious to a person having ordinary skill in the art to combine the system of Shulman in view of Abe with the photographs of Wade, since still photographs allow for more time to observe the image and therefore may increase the chance of observing a potential problem or issue.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hatae et al. (US 20020115423 A1) - claims 1 and 17.
Kim (US 20050182564 A1) - claims 7 and 19.
Kindo et al. (US 20040225425 A1) - claims 7 and 19.
Rosenberg (US 20070150188 A1) - claims 8 and 20.
Shimomura et al. (US 20130163820 A1) - claims 1 and 17.
Yoichi et al. (US 20030210806 A1) - claims 1 and 17.
Yokoyama (JP H11144192 A) - claims 1 and 17.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES TRETTEL whose telephone number is (571)272-6576. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW JAMES TRETTEL/Examiner, Art Unit 3667                       

/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3667